Citation Nr: 0947249	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-35 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for a bilateral eye 
disability.  

3. Entitlement to service connection for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1943 
to February 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied claims for 
service connection for tinnitus; "eye problems"; and a 
"right foot problem."

The RO also denied a service connection claim for hearing 
loss, which was later granted by the RO in December 2008.  As 
a result, this service connection claim is no longer before 
the Board.  

In November 2009, the Veteran testified before the 
undersigned at a Board Videoconference hearing.  A transcript 
of the hearing has been associated with the file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of a bilateral eye disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus had 
its onset in service.  

2. A preponderance of the evidence is against a finding that 
a right foot disability was present in service or is 
otherwise related to service.  


CONCLUSIONS OF LAW

1. Tinnitus was incurred during active wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009).  

2. A right foot disability was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In a February 2006 letter, the RO satisfied its duty to 
notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  The RO notified 
the appellant of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
he was expected to provide.  In a March 2006 letter, the 
Veteran was informed of the process by which initial 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the RO requested the Veteran's 
service treatment records in February 2006.  The response, 
dated the following month, indicated that some of his records 
were fire-related; they were moldy, brittle and could not be 
mailed.  Some records were available and were mailed.  These 
records date from December 1944 to December 1945.  In May 
2006, a memorandum regarding a formal finding of 
unavailability of service records was issued.  In May 2006, 
the Veteran was sent a notice letter regarding the 
unavailability of his service treatment records.  In his 
November 2007 appeal, the Veteran stated that medical records 
from the military would not show treatment for the 
disabilities he was claiming service connection for anyway 
because "medical exam (sic) were not completely done at that 
time."  Under the circumstances, it is the Board's 
conclusion that further efforts to obtain the Veteran's 
service medical records would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2009).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Although service treatment records have not been 
associated with the claims file, all other identifiable and 
available medical records have been secured.  The Veteran has 
been medically evaluated in conjunction with his tinnitus 
claim.  

The Veteran has not received a VA medical examination for his 
right foot disability claim.  A medical examination is not 
needed to make a decision in this case.  As explained below, 
the inconsistencies regarding a reported injury weigh against 
the claim.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
finds that the duties to notify and assist have been met.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

In adjudicating this claim, the Board must assess the 
competence of the Veteran.  For tinnitus specifically, a 
veteran is competent to testify to in-service acoustic 
trauma, in-service symptoms of tinnitus, and post-service 
symptoms of tinnitus "because ringing in the ears is capable 
of lay observation."  Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  In Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 
469 (1994), emphasized that lay testimony is competent if it 
is limited to matters that the witness has actually observed 
and is within the realm of the witnesses personal knowledge.  
See also 38 C.F.R. § 3.159(a)(2).  

It is also the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) (and cases cited within).  In determining 
whether documents submitted by a veteran are credible, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1991).  



III. Analysis

	A. Tinnitus

The Veteran asserts that he has ringing in his ears since his 
service.  In a March 2006 statement, the Veteran contended 
that his tinnitus was a result of the same "extreme loud 
noises" which also caused his bilateral hearing loss.  In a 
later March 2006 statement, the Veteran stated a medical 
doctor determined that hearing loss was caused from bomb 
explosions and heavy gunfire in Okinawa, Japan, 63 years ago.  
On his November 2007 appeal form, the Veteran stated that 
medical records from the military would not show treatment 
for his current disabilities because examinations "were not 
completely done at that time."  

In a November 2009 Board hearing, the Veteran stated he was 
exposed to acoustic trauma in service (Transcript, p 3).  He 
stated he had ringing in his ears in service and still 
experiences it today after hearing shrill noises and right 
before bedtime (Transcript, p 4).  The Veteran reported that 
at the October 2008 VA examination the examiner asked if he 
had ringing in his ears.  The Veteran said he told the 
examiner that he heard a sound that would come and go but 
that it was not continuous (Transcript, p 8).  The ringing in 
his ears has continued ever since service "on and off" 
(Transcript, p 9).  He received no regular treatment for this 
condition (Transcript, p 11).  

Though tinnitus was not mentioned in the service treatment 
records and has not been diagnosed in the post service 
clinical data; this is the type of disability that the 
Veteran is competent to observe and it is reasonable to 
assume it occurred in combat consistent with his 
descriptions.  Resolving all doubt in his favor, service 
connection for tinnitus is warranted.  See 38 C.F.R. § 3.102.  

	B. Right foot disability

In a March 2006 statement, the Veteran stated his right foot 
problems, which were incurred in Ft. Polk, Louisiana, began 
when his foot was run over by a sergeant driving a 
motorcycle.  Both tires crossed over the right foot.  Later 
that month, he repeated this contention but also said that X-
rays taken at the time did not show broken bones.  The pain 
still bothers him, especially at night.  

As mentioned, only partial service treatment records are 
available and they do not show treatment for a right foot 
injury.  The Veteran stated in his November 2007 appeal that 
medical records from military would not show any disabilities 
because examinations "were not completely done at that 
time."  At the November 2009 Board hearing, the Veteran 
stated that the rear wheel of a motorcycle ran over his foot 
and ankle (Transcript, p 6).  The Veteran visited the 
infirmary and was told he might have problems later in life.  
Id.  He was on crutches for a while and then had no problems 
"until later years." (Transcript, pp 6-7.)  For "possibly" 
the past ten years, his foot has hurt and he had trouble 
walking on it.  (Transcript, p 7).  At the time, the doctor 
said his right foot was badly bruised, but he had no broken 
bones.  Id.  The Veteran said he has not sought treatment for 
this condition (Transcript, pp 7-8).  

In an April 2002 VA initial visit, extremities were within 
normal limits and no abnormalities were found for the 
musculoskeletal system.  The Veteran did not report any foot 
problems.  In May 2003, a VA primary care note shows the 
Veteran was referred for a preventative foot evaluation, 
presumably because of his diagnosis of diabetes mellitus type 
II.  A foot/shoe screening/evaluation showed the Veteran's 
feet were in good condition.  

A July 2003 VA clinic note shows a chief complaint of "left 
foot pain" but the note goes on to only refer to the right 
foot.  The Veteran presented with right plantar foot pain 
over the past few days.  The Veteran stated he had a recent 
right knee replacement and had been running two miles per 
day.  No past trauma was noted for the right foot.  No 
lesions, erythema or deformities were seen.  Neurology 
examination showed normal strength and sensation.  The first 
plantar toe was tender to palpation.  The assessment was 
plantar fasciitis.  A September 2003 VA podiatry clinic note 
shows the Veteran reported that his foot was no longer 
painful.  Vascularly, his pulses were diminished.  The 
assessment was diabetes mellitus type II with diminished 
pulses otherwise a normal foot examination.  

A June 2006 VA primary care note showed the Veteran 
complained of right heel pain.  He had mild swelling of the 
Achilles tendon.  Range of motion and strength of the foot 
were intact.  There was no redness or erythema.  The 
assessment was possible Achilles tendonitis.  The record 
reads: "No [history] of fall or trauma."  

The Board finds service connection for a right foot 
disability is not warranted.  As mentioned, the Veteran is 
competent to report what he has experienced, but the Board 
also must assess the probative value of the evidence.  
Available service treatment records do not document a right 
foot injury, however not all records are available.  
Regardless, the Veteran claims the treatment in service would 
not be documented.  

The Board finds an inconsistency in the Veteran's written 
statements and oral testimony with the current VA records.  
The Veteran claims his right foot suffered an injury in 
service, but the July 2003 and June 2006 VA records show he 
reported no past trauma or injury to his right foot.  The 
Veteran had reported incidents in service at other times; for 
example, in a January 2007 VA otolaryngology record he 
reported acoustic trauma in service.  The Veteran also stated 
at the November 2009 Board hearing that he had not received 
treatment for his right foot (Transcript, p 7-8) when VA 
records demonstrate that he has had treatment.  As a result, 
the Board affords the Veteran's testimony and statements less 
weight because it is inconsistent with his recorded 
statements in VA medical records.  

Additionally, the Veteran did not report that there has been 
continuity of symptomatology since service, which is required 
under 38 C.F.R. § 3.303(b).  At the November 2009 Board 
hearing he stated that he has had a right foot disability for 
the past 10 years.  (Transcript, p 7.)  The Veteran separated 
from service in 1946.  As a result, the Board finds that 
evidence as a whole does not show that service connection is 
warranted.  

As the Veteran does not allege that a right foot disability 
was incurred during combat, the presumption is not 
applicable.  38 U.S.C.A. § 1154(b).  The claim is not in 
equipoise and the reasonable doubt rule is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102.  The claim is denied.  
ORDER

Service connection for tinnitus is allowed.  

Service connection for a right foot disability is denied.  


REMAND

In March 2006 statements, the Veteran asserts he has a 
current bilateral eye disability due to "sand blindness" 
which he attributed to his service in Okinawa 63 years prior.  
At the November 2009 Board hearing, the Veteran talked at 
length about how he was prescribed glasses while in service.  
(Transcript, pp 6-8.)  

Refractive error is not a disability for VA purposes unless 
it is aggravated by an in-service trauma or disease under 
38 C.F.R. § 3.303(c) (2009).  An April 2002 VA eye 
consultation record shows the Veteran reported that he had a 
history of glaucoma which had been treated by a private 
doctor.  The assessment was glaucoma, due to the Veteran's 
report and optic nerve head appearance.  A June 2002 record 
showed the Veteran reported glaucoma was first diagnosed over 
15 years prior.  

In November 2002, a VA primary care record shows diabetes 
mellitus type II was diagnosed.  A July 2003 VA ophthalmology 
record noted that the Veteran had diabetes mellitus and mild 
background diabetic retinopathy.  Other VA records, namely an 
April 2007 VA ophthalmology record, show that the Veteran has 
cataracts.  This record also states that the Veteran does not 
have background diabetic retinopathy.  The Veteran is not 
service-connected for diabetes mellitus.  

On remand, the Veteran should be given a VA examination to 
determine his current eye diagnoses and the etiology of each 
diagnosis.  The examiner should consider refractive error 
only to the extent that it might have been aggravated by an 
in-service trauma or disease.  The Board is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process.  Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye 
examination.  For any acquired eye 
disability (not a refractive error) found, 
the examiner should indicate whether there 
is a 50 percent probability or greater 
that it had it was present in service or 
is otherwise related to active duty 
(including his claim to "sand blindness" 
during active duty).  

The examiner should review the claims 
folder and a copy of this remand, 
particularly the April and June 2002 VA 
records regarding the first diagnosis of 
glaucoma; the July 2003 and April 2007 VA 
ophthalmology records which provide 
conflicting diagnoses regarding diabetic 
retinopathy; and the April 2007 VA 
ophthalmology record regarding cataracts.  
The rationale for all opinions must be 
provided.  

2. Readjudicate the issue of entitlement 
for service connection for a bilateral eye 
disability.  If the decision remains in 
any way adverse to the Veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


